Citation Nr: 0111800	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  98-05 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for a left lung virus.

3.  Entitlement to service connection for arthritis of the 
arms, legs, and hips.


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from February 1971 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The Board observes that, in a March 1998 statement to the RO, 
the veteran claimed that he was struck on the head by a 
flagpole while in service.  He referred to this incident 
again in a December 1998 VA outpatient entry.  The Board 
finds the March 1998 statement to be an informal claim for 
service connection and refers it to the RO for all 
appropriate development.


REMAND

The veteran contends that he suffers from several 
disabilities as a result of his active service.  During the 
pendency of this appeal, the provisions of 38 U.S.C.A. 
§ 5107, which concern the VA's duty to assist the veteran 
with the development of facts pertinent to his claim, have 
been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

In relation to the veteran's claim for heart disease, the 
service medical records contain no complaints, findings, or 
diagnoses related to heart disease.  In a statement to the 
RO, the veteran wrote that his serious heart problems began 
in 1983.  In an October 1988 letter from Mary Ann Gilliam, 
M.D., she reported that the veteran sustained a heart attack 
two weeks earlier.  In a June 1989 letter from Paul A. 
Barrett, M.D., he opined that the veteran had coronary artery 
disease. During an April 1995 VA examination, the veteran 
reported a history of three heart attacks in 1982, 1984, and 
1985.  Blood pressure was recorded as 134/84.  The examiner 
found no clinical cardiovascular disease.  In May 1995, Dr. 
Gilliam wrote that the veteran received treatment from 
another physician for cardiac arrhythmias.

In short, the record contains evidence of cardiovascular 
disability, but the present diagnosis and any relationship to 
active service is not known.  The private treatment records 
of the above mentioned physicians are not currently 
associated with the claims file and the record contains no 
current VA examination or medical opinion.  Accordingly, the 
Board finds that this development must be accomplished before 
the Board may proceed with appellate review.

The veteran also believes that he incurred a left lung virus 
while hospitalized in service and that allergic reactions to 
medications and immunizations at that time led to the left 
lung virus.  Service medical records indicate that the 
veteran was hospitalized in March 1971 for an upper 
respiratory infection.  He was given a type C meningococcus 
vaccine while hospitalized.  He was readmitted shortly after 
discharge due to continued fever, headache, and cough.  A few 
rhonchi were heard in the left lower lobe and a Grade I/VI 
systolic ejection murmur was present.  The chest x-rays, 
spinal tap, and blood tests were negative other than for 
increased white blood cells.  The final assessment was 
probable viral respiratory illness. 

The record contains no evidence of a current left lung virus 
but the veteran claims that he was told in 1996 that he had 
the virus.  Based on the above, the Board finds it necessary 
to acquire a VA examination to determine whether the veteran, 
in fact, has a current respiratory disorder, and whether it 
has any relationship to service.

Finally, in relation to the veteran's claim for arthritis, he 
has informed the RO, as well as VA and private medical 
providers, that he injured both legs in service.  He 
specifically claimed that he was struck by a snowplow.  
However, the service medical records contain no report of 
such an injury and no complaints, findings, or diagnoses 
related to arthritis of the arms, legs, or hips.  In March 
1972, the veteran fell on his right knee and was assessed 
with a contusion.  The separation examination of September 
1972 noted tenderness to pressure above the left knee and an 
x-ray of both knees was recommended.

Private treatment reports from Dr. Gilliam, John F. Rice, 
D.O., and Laurence Altshuler, M.D. indicate treatment for a 
right arm injury sustained in an altercation with police in 
May 1995.  The veteran was assessed with permanent partial 
impairment of the ulnar nerve, C5-C6 radiculopathy, and 
contusion strain injury of the right elbow and supporting 
ligaments.  Dr. Gilliam also stated that the veteran had 
arthritis of both elbows.  

During a VA examination in April 1995, the veteran complained 
of knee pain since being run over by a snowplow in service 
and of injury to the right elbow caused by the police.  
Physical examination of the right elbow and knees was 
negative other than for complaints of tenderness and pain.  
The veteran was diagnosed with history of symptomatic knees 
and history of right elbow injury, no x-ray changes.  VA 
outpatient records from 1998 contain no medical findings 
regarding the claimed conditions.

At present, the claims file contains no x-ray evidence of 
arthritis of the arms, legs, or hips.  The Board finds it 
necessary to acquire the relevant private treatment records 
as well as the complete VA clinical records.  Thereafter, the 
veteran should be afforded a comprehensive orthopedic 
examination to determine whether he has arthritis and whether 
the arthritis is due to active service or to post-service 
injury.

Given the amended statutory provisions regarding assistance 
to the veteran and the absence of medical examination reports 
and complete private and VA treatment records, the Board is 
of the opinion that it may not properly proceed with 
appellate review until additional development has been 
accomplished.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment for his claimed conditions, and 
that he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  The RO should 
also ensure that requests are made for 
all relevant records referred to in the 
above discussion and which have not 
already been obtained.  

2.  Thereafter, the veteran should be 
scheduled for appropriate VA specialty 
examinations in connection with his 
service connection claims.  It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examinations.  The 
examiners should review the service 
medical records and the opinions of all 
private and VA physicians.  All clinical 
and special test findings should be 
reported.  The examiners should clearly 
report the nature, extent, and etiology 
of any current arthritis, cardiovascular 
disease, and respiratory disorder.  The 
examiners should address the implications 
of any post-service injury.  As to any 
such disorder which is diagnosed, the 
examiners should offer an opinion as to 
the relationship, if any, to the 
veteran's military service.  
Specifically, they should state whether 
it is at least as likely as not that any 
current disability was caused by, or 
aggravated by, an incident of active 
service.  A complete rationale for any 
offered opinion with specific references 
to the record must be provided by the 
examiners.

3.  The RO should review the claims files 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection is 
warranted.  If the benefits sought on 
appeal remain denied, the RO should 
furnish the veteran with an appropriate 
supplemental statement of the case and 
afford him an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




